           Case 1:16-cr-02724-WJ Document 193 Filed 03/16/21 Page 1 of 5




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW MEXICO


                                                  Clerk's Minutes
Before the Honorable Chief Judge William P. Johnson

Case No.: CR 16-2724 WJ                               Date: March 16, 2021

Parties: USA v. John B. Henry

Courtroom Clerk: R. Garcia                  Court Reporter: M. Loughran

Interpreter: N/A

Type of Proceeding: Hearing on Probation’s Amended Petition for Modification of Conditions of Supervision.

Place of Court: Albuquerque - Zoom

Total time in Court: 24 minutes

Evidentiary Hearing: No


Attorneys Present for Plaintiff(s):                   Attorneys Present for Defendant(s):
Jennifer M. Rozzoni                                   Wayne Baker


Proceedings:

10:12   Court in session; counsel enter appearances; POs Danielle Padilla and Christopher Fiedler present; Mr.

        Baker waives his client’s presence for this hearing.

        The Court takes-up Probation’s Amended Petition for Modification of Conditions of Supervision; notes the

        Court has been advised that counsel have resolved all issues with the exception of one.

        Ms. Rozzoni notes Amended Petition filed by Probation; one unresolved condition for the Court to take up

        re visitation to parks.

        The Court asks Mr. Baker to clarify his understanding of the term parks.

        Mr. Baker argues parks is an overbroad term/restriction that may refer to more than playgrounds, etc as

        noted in the language of the condition.

        Ms. Rozzoni responds clarifies Government definition of parks and gives example of parks that may not be

        playgrounds, but where children may gather.

        The Court refers to Defendant’s PSR in regard to prior conviction of sexual abuse of a child and notes
            Case 1:16-cr-02724-WJ Document 193 Filed 03/16/21 Page 2 of 5



        concerns re the sentence imposed, as well as concerns re the sentence imposed on Defendant for the instant

        conviction.

        Ms. Rozonni responds to the Court concerns in prosecuting the instant case.

        The Court cites to transcript of prior hearing in this matter and grounds for Defendant being a danger to

        community; notes contested condition is pretty standard for matters like this; reluctant to modify this

        condition from standard language without Defendant showing progress in treatment of his issues; overrules

        objection.

        Mr. Baker clarifies instances cited from the PSR by the Court.

        Ms. Rozzoni replies re justification for condition.

        The Court advises the Defendant is free to seek modification of conditions upon progress in treatment;

        troubling criminal history prompts Court to find condition(s) to be appropriate.

        Mr. Baker notes his client has moved out of halfway house to his own apartment.

        The Court notes the positive development in Defendant moving out of halfway house; Court will overrules

        Defendant’s objection and will not modify language re parks; if Defendant does well with treatment Mr.

        Baker is free to seek modification of his client’s conditions.

10:36   Court in recess.



        .
             Case 1:16-cr-02724-WJ Document 193 Filed 03/16/21 Page 3 of 5




                                             WITNESS/EXHIBIT LIST
                                                                                          CV/CR

Plaintiff’s Attorney:                          Defendant’s Attorney:                      United States District Court
                                                                                          District of New Mexico

                                                                                          Trial Date(s):

Presiding Judge: William P. Johnson            Court Reporter: M. Loughran                Courtroom Deputy: R. Garcia



Exh.
No.      Witness         Date Off.    Obj.    Adm.                           Description of Exhibits*
          Case 1:16-cr-02724-WJ Document 193 Filed 03/16/21 Page 4 of 5




Exh.
No.    Witness   Date Off.   Obj.   Adm.          Description of Exhibits*
           Case 1:16-cr-02724-WJ Document 193 Filed 03/16/21 Page 5 of 5




 Exh.
 No.    Witness   Date Off.   Obj.    Adm.                          Description of Exhibits*




                                         RETURN OF EXHBITS



GOVERNMENT EXHBITS RECEVIED BY: ___________________________________________

                                             Attorney(s) for the Government




DEFENSE EXHIBITS RECEIVED BY: ___________________________________________

                                     Attorney(s) for the Defense
